PER CURIAM.
The defendant-appellant, Colby Lee Perry, appeals the conviction and sentence imposed following his plea of guilty to attempting to manufacture methamphetamine and possessing equipment and chemicals used for the manufacture of methamphetamine in violation of 21 U.S.C. §§ 843 and 846. In this appeal, the defen*421dant contends that the district court erred in denying his motion to suppress incriminating evidence seized from his residence by the police on August 31,1999 and October 5,1999.
The defendant’s motion to suppress was initially referred to a magistrate judge by the district court pursuant to 28 U.S.C. § 636(b)(1)(B). In the magistrate’s Report and Recommendation, filed exceptions to the warrant requirement. Accordingly, we AFFIRM the judgment of the district court upon the reasoning more fully set out in the magistrate’s report and recommendation dated January 10, 2000.